Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08/30/2021.  These drawings are accepted.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 in Application No. 15/517211. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected 35 U.S.C. 103 as being unpatentable over Sivan et al. (USPGPUB No. 2007/0245086 A1, hereinafter referred to as Sivan) in view of Binder et al. (USPGPUB No. 2019/0154439 A1, hereinafter referred to as Binder). 
Referring to claim 21, Sivan discloses an ultrasound probe, comprising {“charge-coupled device … CCD image sensors are widely used in professional, medical”, see Fig. 1 [0089]}: 
a plurality of ultrasound modules {“Ultrasonic range finders may use or comprise HRLV-MaxSonar® modules”, see Fig. 1 last 12 lines of [0111]} including a first ultrasound module and a second ultrasound module {“systems, devices, modules, or functionalities described therein”, see Fig. 1 [0500]}, wherein each of the first and second ultrasound modules comprises at least one ultrasound element comprising a capacitive transducer  and ultrasound circuitry {“Ultrasonic transducers are typically based on or using… capacitive transducers”, see Fig. 1 [0099]};  
a memory configured to store ultrasound parameter data {“segmentation and acoustic parameters”, see Fig. 1 [0456] in memory “memory storing a digital representation of the pre-recorder or synthesized voice…” ([0457])} including control data of the first and second ultrasound modules {“controller 18 controls and monitors the device operation, such as initialization, configuration, interface, and commands”, see Fig. 1 [0010]};
and a parameter loader {“selecting the set values of one or more setting parameters is provided in a controlling unit”, see Fig. 1 [0107]} coupling the memory to the first and second ultrasound modules {“controls the detection and calculation in receiving section” of the respective modules, see Fig. 1, last 3 lines of [0107], and [0500}; 
wherein the parameter loader is configured to provide the control data {“controls the transmission of the signals in the transmitting section”, see Fig. 1, last 3 lines of [0107]} of the first and second ultrasound modules from the memory to the first ultrasound module {“controls and monitors the device operation” via “flash memory”, see Fig. 1 [0433]}, and wherein the first ultrasound module and second ultrasound module are coupled to each other {“controller 55 commonly includes a memory”, see Fig. 1 [0433]} and the first ultrasound module is configured to pass the control data {“configuration, interface, and commands”, see Fig. 1 [0433]} of the second ultrasound module to the second ultrasound module {“broadcast their identifier to nearby portable electronic devices [and modules]”, see Fig. 1 [0246]}.
Sivan does not appear to explicitly disclose wherein the capacitive transducer is a capacitive micromachined ultrasonic transducer (CMUT). 
Furthermore, Binder discloses wherein the capacitive transducer is a capacitive micromachined ultrasonic transducer (CMUT){“capacitive transducer”, last 4 lines of [0642] that are micro machined “by bulk micromachining or surface micromachining” as claimed (last 3 lines of [0118]}. 
Sivan and Binder are analogous because they are from the same field of endeavor, utilizing imaging device(s) in communication with peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sivan and Binder before him or her, to modify Sivan’s ultrasound probe incorporating Binder’s “distance measuring devices” and appropriate transducer circuit ([0005]). 
The suggestion/motivation for doing so would have been to implement Distance measuring devices may use active methods to measure (such as ultrasonic ranging module) (Binder [0005]) allowing projectile drop (last 4 lines of Binder [0005]).
Therefore, it would have been obvious to combine Binder with Sivan to obtain the invention as specified in the instant claim(s).

As per claim 22, the rejection of claim 21 is incorporated and Sivan discloses wherein the parameter loader and memory are disposed on a first substrate {“the body (or substrate) of the MOSFET is”, see Fig. 6a [0511]}, and wherein the first ultrasound module and second ultrasound module are disposed on a second substrate coupled to the first substrate {“The hardware of such devices may be integrated onto … distributed among two or more substrates.”, [0567]}.

As per claim 23, the rejection of claim 22, Sivan discloses wherein the parameter loader comprises a linear counter {“linearization circuit”, see Fig. 1 [0053]}.

As per claim 24, the rejection of claim 21 is incorporated and Sivan discloses wherein the first and second ultrasound modules are formed on a semiconductor die {“distributed among two or more substrates” ([0567]) as part of a semiconductor dies “(MCM) may be used… the semiconductor dies” ([0571])}.

As per claim 25, the rejection of claim 21 is incorporated and Sivan discloses wherein the parameter loader and the memory are formed on a semiconductor die {“distributed among two or more substrates” ([0567]) as part of a semiconductor dies “(MCM) may be used… the semiconductor dies” ([0571])}.

As per claim 26, the rejection of claim 21 is incorporated and Sivan discloses wherein the ultrasound circuitry of the first ultrasound module comprises {Examiner interpretation: the language “and/or” treats this claim as a Markush claim, thus the reference needs to disclose at least one limitation to address the claim.}  a waveform generator {“synthetic speech waveform”, [0456] line 1} and/or delay mesh circuitry, and wherein the ultrasound parameter data includes waveform generator data and/or delay mesh circuitry data {“coherent burst modulation waveform”, see Fig. 1 [0149]}.

As per claim 27, the rejection of claim 21 is incorporated and Sivan discloses wherein each of the first and second ultrasound modules includes a decoder {“a coder (or decoder)”, see Fig. 1 [0053]} configured to receive a packet of information {“transmits each packet on one”, see Fig. 1 [0187]} and decode an address from the packet of information {“decode, measure, and extract parameters”, see Fig. 1 [0473], including “which slave device to address” ([0188])}.

 As per 28, the rejection of claim 27 is incorporated and Sivan discloses wherein the first ultrasound module is configured to operate on the packet of information {“packet-based protocol with a master-slave structure”, [0187]} only if the address identifies the first ultrasound module {“which [a particular] slave device to address” ([0188])}.

As per claim 29, the rejection of claim 27 is incorporated and Sivan discloses wherein the first ultrasound module is configured to pass the packet of information to the second ultrasound module without operating on the packet if the address does not identify the first ultrasound module {“which [a particular] slave device to address” ([0188]), and bypass “devices can communicate to another by using intermediate nodes to actively route around” ([0179])}.

As per claim 30, the rejection of claim 27 is incorporated and Sivan discloses wherein the first ultrasound module is configured to modify the packet of information and send it to the second ultrasound module {“connection of two or more piconets to form a scatternet”, see Fig. 1 [0188]}.

Referring to claims 31-40 are an apparatus claim reciting claim functional language to the apparatus claim of claims 21-30, respectively, thereby rejected under the same rationale as claims 21-30 recited above, inter alia, Sivan discloses at least one ultrasound element comprising a piezoelectric micromachined ultrasonic transducer (PMUT) and ultrasound circuitry {“Ultrasonic transducers are typically based on or using…” ([0188]) as well as piezoelectric materials ([0099]);
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching the ultrasound probe recited in claim 1: US 20190182415 A1, US 10419655 B2, US 20190387152 A1, US 10594916 B2, US 20200195833 A1, US 11019246 B2, US 11255663 B2, and US 20220128352 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184